Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wo 2012/162609 in view of Weston (US 3919079). WO ‘609 discloses a process for receiving an ore and for separating mineral particles from gangue using an “enhanced mineral separation process” as a flotation step 812 as shown in figure 11. There is downstream processing of the tail at thickener 826 and downstream processing of the concentrate at 854. The flotation step includes polymer beads as a collection apparatus with functionalized molecular coating [24, 6+] as collection surface. WO ‘609 is for treating, among other minerals, copper values [16, 23]. Weston ‘079 disclosesa method of improving the result of a copper flotation .
Claims 7-10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claims 3 and 11 respectively above, and further in view of Gorain (USPAP 2011/0155651). Copper flotation circuits have become quit complex over the years with interstage grinding being the rule rather than exception for reducing the cost of ore processing as taught by Gorain ‘651. Gorain ‘651 discloses a fig. 2 process for copper flotation that is shown in fig. 2A and 2B. therein is a primary rougher flotation at 200, a tail stream (considered a waste stream) at 204 subjected to scavenger flotation, an intermediate concentrate at 252 which is similarly subjected to flotation at 264. A regrind step at 228 leading to a cleaner flotation at 248. The use of a high intensity conditioning prior to any of these flotation steps would have been obvious in view of the teaching of CA 709. In regard to claim 13, which recites a “before and after” limitation, the two flotation steps 248 and 278 are in series for the concentrate, which would place a high intensity conditioner before step 28 and after step 248. Similarly, in claim 14, the flotation steps 248 and 278 being considered “enhanced mineral separation processors” as noted above, then at least the last alternative of “from one or more enhanced mineral separation processors to another mineral processing circuit” reads on the disclosure of Gorain ‘651.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-14Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M LITHGOW whose telephone number is (571)272-1162.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS M LITHGOW/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             


THOMAS M. LITHGOW
Examiner
Art Unit 1776



TML